Citation Nr: 1760600	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-24 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION


The Veteran served on active duty in the United States Army from May 1966 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from rating decisions promulgated by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2017.  A transcript of that hearing is of record.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the sleep apnea claim.  Accordingly, the claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and credible evidence of record reflects the Veteran developed chronic headaches as a result of his active service.

2.  The competent and credible evidence of record reflects the Veteran's current degenerative disc disease of the lumbar spine developed as a result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for headaches are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for a grant of service connection for degenerative disc disease of the lumbar spine are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Initially, the Board notes that the competent medical evidence, including a February 2012 VA examination, reflects the Veteran currently has a chronic headache and low back disability.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine on that examination.

The Veteran has essentially contended, to include at his September 2017 hearing that he developed recurrent headaches and back problems while on active duty in Vietnam.  The Board notes that the Veteran is competent to describe such symptomatology, and his testimony on these matters appears credible.  Further, his service records support such contentions.  For example, his service records confirm he had active service in the Republic of Vietnam.  Moreover, his service treatment records reflect he was treated for headaches, to include in October 1966, May 1967, September 1967, and January 1968; and for low back problems, to include in February 1967 and February 1968.  Although no headache disability was noted on his March 1968 separation examination, and his spine was evaluated as normal; he did report on a concurrent Report of Medical History he had experienced frequent or severe headache and recurrent back pain.

The Board acknowledges that the February 2012 VA examination included opinions against the Veteran's current headache and lumbar spine disorders being etiologically linked to service.  However, this appears to have been based upon the lack of such disability being noted on the March 1968 separation examination, with the comment that the in-service problems were resolved.  Such a finding is inconsistent with the Veteran's competent and credible testimony that he continued to have recurrent headaches and back problems since his active service.  As such, it does not appear this examination provides an adequate basis to deny these service connection claims.

The Board also notes that the law mandates resolving all reasonable doubt in favor of the Veteran, to include issues of service origin.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."

For these reasons, the Board finds the competent and credible evidence of record reflects the Veteran developed chronic headaches and his degenerative disc disease of the lumbar spine as a result of his active service.  Therefore, service connection is warranted for these disabilities.


ORDER

Service connection for headaches is granted.

Service connection for degenerative disc disease of the lumbar spine is granted.


REMAND

The Veteran has essentially contended, to include at his September 2017 hearing, that he developed recurrent sleep problems while on active duty in Vietnam, and that these problems were similar to what lead to his diagnosis of sleep apnea.  He has also contended, in the alternative, that his sleep apnea is secondary to his service-connected posttraumatic stress disorder (PTSD).  See 38 C.F.R. § 3.310.

The Board finds that while the Veteran is competent, as a lay person, to describe sleep problems, that sleep apnea is a complex disease process that generally requires competent medical evidence to diagnose.  Further, this is of particular significance in this case as the Veteran indicated at his hearing that sleep apnea was first diagnosed in 1990, years after his separation from service.  Although his mother provided a supporting lay statement that he had had sleep problems for over 20 years, this still appears to be years after his separation from service.  Moreover, in regard to his contention of secondary service connection the Board notes that the effect one disability has upon another involves complex medical issues which generally require competent medical evidence to resolve.   This finding is supported by Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), in which the Federal Circuit held in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.

In view of the foregoing, the Board finds that a competent medical examination and opinion is required to determine the etiology of the Veteran's current sleep apnea.  Therefore, a remand is required to conduct such development.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for sleep apnea since January 2009.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service sleep symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the etiology of his sleep apnea.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not his sleep apnea was incurred in or otherwise the result of his active service.  The opinion should reflect consideration of the Veteran's account of recurrent sleep problems since service.

If the examiner determines the Veteran's sleep apnea is not directly related to service, he or she should express an opinion as to whether it was caused or aggravated by the service-connected PTSD.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the August 2012 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


